—Writ of habeas corpus in the nature of an application to reduce bail upon Queens County Indictment No. QN13355/93. Production of the accused has been waived.
Upon the papers filed in support of the application and in relation thereto, it is
Adjudged that the writ is sustained, without costs or disbursements, to the extent of releasing Randy Bellamy on his own recognizance with respect to Indictment No. QN13355/93, subject to any other lawful court order directing his detention.
Randy Bellamy was incarcerated while awaiting trial on Indictment No. QN13355/93. After trial on that indictment, he was convicted of criminal possession of a controlled substance in the seventh degree, a misdemeanor, and was remanded while awaiting sentence. He has already served eight months while awaiting trial and sentence on that misdemeanor conviction, which, after considering potential good time credits, is virtually the maximum sentence which could be imposed. Thompson, J. P., Sullivan, Altman and Goldstein, JJ., concur.